Wheeler, J.
The suit was upon an account exhibiting debits and credits, showing the balance claimed to be within the jurisdiction of the Justice. The suit was therefore properly brought in the Justice’s Court. The language of the Opinion in Blankenship v. Adkins, (12 Tex. R. 536,) referred to by counsel, might seem to favor the supposition that because the debit side of the account exceeded the Justice’s jurisdiction suit should have been brought in the District Court. But by reference to the facts of that case, it will be seen that the decision was upon a very different state of case from the present. The Opinion must be understood in reference to the case before the Court, and so understood, it is not an authority for denying the jurisdiction of the Justice in this case.
In King v. Longcope, (7 Tex. R. 236,) we held that a bond in double the amount of the judgment sought to be reversed, was a substantial compliance with the provision of Article 1753 of the Digest. The costs of the litigation constitute no part of the “ amount in controversy,” and there is no authority in the statute or any decision of the Court, for requiring that the bond be in double the amount in controversy or judgment and costs. The bond was sufficient in amount, and the Court erred in dismissing the case. The judgment is reversed and the cause remanded.
Rehearing.